DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 10, 17 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a low-k dielectric that (i) … and (iii) spans a width of the trench in a direction parallel to the planar region” in the 5th to 8th lines of the claim, which lacks the full support of the original disclosure.  Fig. 3 shows that the low-k dielectric 330 does not span a width of the trench 320 due to the fact that the low-k dielectric 330 is spaced apart from the side surfaces of the trench 320 by the etch-stop layer 370. 
Claim 22 recites the limitation “no part of the low-k dielectric being between the low-k depth and the substrate top surface”, which lacks the full support of the original disclosure.  Figs. 6 and 7 shows that the low-k dielectric 330 is between the low-k depth 333 and the substrate top surface 319, which is opposite to the above limitation.
Claims 2, 4-8, 10, 17 and 21-22 are rejected because they depend on the rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, 10, 17 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a low-k dielectric that (i) … and (iii) spans a width of the trench in a direction parallel to the planar region” in the 5th to 8th lines of the claim, which is inconsistent with the original disclosure.  Fig. 3 shows that the low-k dielectric 330 does not span a width of the trench 320 due to the fact that the low-k dielectric 330 is spaced apart from the side surfaces of the trench 320 by the etch-stop layer 370. The inconsistency renders the claim indefinite.
Claim 22 recites the limitation “no part of the low-k dielectric being between the low-k depth and the substrate top surface”, which is inconsistent with the original disclosure.  Figs. 6 and 7 shows that the low-k dielectric 330 is between the low-k depth 333 and the substrate top surface 319, which is opposite to the above limitation.  The inconsistency renders the claim indefinite.
Claims 2, 4-8, 10, 17 and 21-22 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (US 2013/0175582) in view of Chang et al. (US 2016/0343706).
Regarding claim 1, Ihara et al. teach a pixel (22; Fig. 1, [0037]) comprising: a semiconductor substrate (the upper 102; Fig. 3B, [0043]) having a substrate top surface (102T; Fig. 3B, [0046]) forming a trench (102R; Fig. 4F, [0047]) extending into the semiconductor substrate (the upper 102), the trench (102R) having a trench depth (the vertical depth of the bottom of 102R relative to the topmost surface of 102T) relative to a planar region of the substrate top surface (the top planar surface of 102T) surrounding the trench (102R); a first dielectric (a lower portion of the gate insulating layer 126; Fig. 3B, [0047]) that (i) is in the trench (102R) between the trench depth (the vertical depth of the bottom of 102R relative to the topmost surface of 102T) and a first depth (a depth of a portion of 126 smaller than the trench depth; see Fig. 3B below) that is less than the trench depth (the vertical depth of the bottom of 102R relative to the topmost surface of 102T) with respect to the planar region (the top planar surface of 102T), (ii) has a planar top surface (a planar section of the top surface of 126, “top surface” is interpreted as the “front side surface” according to the paragraph [0020] of the current application, i.e. the upper side surface shown in Fig. 2A of the current application; see Fig. 3B below) located at the first depth (a depth of a portion of 126 smaller than the trench depth; see Fig. 3B below), and (iii) spans a width of the trench (a horizontal width of 120R; see Fig. 3B below) in a direction (the horizontal direction) parallel to the planar region (the top planar surface of 102T; see Fig. 3B below); and a photodiode region (PD2 and 150; Fig. 3B, [0050, 0054]) in the semiconductor substrate (the upper 102) beginning at a photodiode depth (the depth of the top surface of 150) that is less than the first depth (a depth of a portion of 126 smaller than the trench depth; see Fig. 3B below) with respect to the planar region (the top planar surface of 102T).  
Ihara et al. do not teach a/the first dielectric is a/the low-k dielectric, and a/the first depth is a/the low-k depth.
In the same field of endeavor of semiconductor manufacturing, Chang et al. teach a/the first dielectric (a lower portion of the gate dielectric layer 134; Fig. 2B; [0041]) is a/the low-k dielectric ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ihara et al. and Chang et al. and to use the low-k dielectric as the material of the gate insulating/dielectric layer as taught by Chang et al., because Ihara et al. are silent about the material of the gate insulating/dielectric layer (126; Fig. 3B, [0047]) while Chang et al. teach that low-k dielectric can be used as the material of the gate insulating/dielectric layer ([0041]). 
The combination of Ihara et al. and Chang et al. teach “a/the first depth is a/the low-k depth”, because Ihara et al. teach that a first depth is a depth of a portion of the gate insulating/dielectric layer (126; see Fig. 3B below) and Chang et al. teach that the material of the gate insulating/dielectric layer (134) can have a material of low-k dielectric ([0041]).

    PNG
    media_image1.png
    385
    538
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (First depth)]
Fig. 3B of Ihara et al. showing the location of the first depth.
Regarding claim 2, Ihara et al. teach the pixel of claim 1, further comprising: a gate-electrode material (120; Fig. 3B, [0081-0082]) filling the trench (102R) between the first depth (a depth of a portion of 126 smaller than the trench depth; see Fig. 3B above) and the planar region (the top planar surface of 102T); and a first layer (an upper portion of 126; Fig. 3B, [0047]) lining the trench (102R) between the first depth (a depth of a portion of 126 smaller than the trench depth; see Fig. 3B above) and the planar region (the top planar surface of 102T), the trench (102R), the first layer (an upper portion of 126), the first dielectric (a lower portion of the gate insulating layer 126), and the gate-electrode material (120) collectively forming a vertical transfer gate (a vertical gate structure of a transfer transistor Tx; Fig. 3B, [0046]) electrically connected to the photodiode region (PD2 and 150; see Figs. 2 and 3B).  
Ihara et al. do not teach a/the first dielectric is a/the low-k dielectric, and a/the first depth is a/the low-k depth, a/the first layer is an/the oxide layer.
In the same field of endeavor of semiconductor manufacturing, Chang et al. teach a/the first dielectric (the lower portion of the gate dielectric layer 134; Fig. 2B; [0041]) is a/the low-k dielectric (carbon doped silicon oxide, a low-k dielectric; [0041]), a/the first layer (the upper portion of the gate dielectric layer 134; Fig. 2B; [0041]) is an/the oxide layer (carbon doped silicon oxide; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ihara et al. and Chang et al. and to use the low-k dielectric of carbon doped silicon oxide as the material of the gate insulating/dielectric layer as taught by Chang et al., because Ihara et al. are silent about the material of the gate insulating/dielectric layer (126; Fig. 3B, [0047]) while Chang et al. teach that low-k dielectric of carbon doped silicon oxide can be used as the material of the gate insulating/dielectric layer ([0041]). 
The combination of Ihara et al. and Chang et al. teach “a/the first depth is a/the low-k depth”, because Ihara et al. teach that a first depth is a depth of a portion of the gate insulating/dielectric layer (126; see Fig. 3B above) and Chang et al. teach that the material of the gate insulating/dielectric layer (134) can have a material of low-k dielectric of carbon doped silicon oxide ([0041]).
Regarding claim 5, Ihara et al. teach the pixel of claim 1, a thickness of the first dielectric (a lower portion of the gate insulating layer 126) in a direction perpendicular to the planar region (the top planar surface of 102T).  
Ihara et al. do not teach the first dielectric is the low-k dielectric, a thickness of the first dielectric being between ten nanometers and two-hundred nanometers.
In the same field of endeavor of semiconductor manufacturing, Chang et al. teach the first dielectric (the lower portion of the gate dielectric layer 134; Fig. 2B; [0041]) is the low-k dielectric (carbon doped silicon oxide; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ihara et al. and Chang et al. and to use the low-k dielectric of carbon doped silicon oxide as the material of the gate insulating/dielectric layer as taught by Chang et al., because Ihara et al. are silent about the material of the gate insulating/dielectric layer (126; Fig. 3B, [0047]) while Chang et al. teach that low-k dielectric of carbon doped silicon oxide can be used as the material of the gate insulating/dielectric layer ([0041]). 
Regarding the limitation “a thickness of the first dielectric being between ten nanometers and two-hundred nanometers”, parameters such as the thickness of the first dielectric of a gate insulating layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired performance during device fabrication ([0042] of Chang et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the first dielectric of a gate insulating layer within the range as claimed in order to achieve the desired performance ([0042] of Chang et al.).
Regarding claim 6, Ihara et al. teach the pixel of claim 1, a thickness (a thickness at the bottommost of 126) of first dielectric (a lower portion of the gate insulating layer 126) in a first direction (the vertical direction) perpendicular to the planar region (the top planar surface of 102T) being less than one half the trench depth (the vertical depth of the bottom of 102R relative to the topmost surface of 102T; see Fig. 3B above).  
Ihara et al. do not teach first dielectric is low-k dielectric.
In the same field of endeavor of semiconductor manufacturing, Chang et al. teach first dielectric (a lower portion of the gate dielectric layer 134; Fig. 2B; [0041]) is low-k dielectric ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ihara et al. and Chang et al. and to use the low-k dielectric as the material of the gate insulating/dielectric layer as taught by Chang et al., because Ihara et al. are silent about the material of the gate insulating/dielectric layer (126; Fig. 3B, [0047]) while Chang et al. teach that low-k dielectric can be used as the material of the gate insulating/dielectric layer ([0041]). 
Regarding claim 7, Ihara et al. teach the pixel of claim 1, a difference between the photodiode depth (the depth of the top surface of 150) and the first depth (a depth of a portion of 126 smaller than the trench depth; see Fig. 3B above).  
Ihara et al. do not teach the first depth is the low-k depth, a difference between the photodiode depth and the first depth being between ten nanometers and two-hundred nanometers.
The difference between the photodiode depth and the first depth depends on the thicknesses of 142/130, while the parameters such as the thickness of 140 and 130 of PD1 in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired performance during device fabrication ([0049, 0053] of Ihara et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the difference between the photodiode depth and the first depth within the range as claimed in order to achieve the desired performance ([0049, 0053] of Ihara et al.).
In the same field of endeavor of semiconductor manufacturing, Chang et al. teach a/the first dielectric (a lower portion of the gate dielectric layer 134; Fig. 2B; [0041]) is a/the low-k dielectric ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ihara et al. and Chang et al. and to use the low-k dielectric as the material of the gate insulating/dielectric layer as taught by Chang et al., because Ihara et al. are silent about the material of the gate insulating/dielectric layer (126; Fig. 3B, [0047]) while Chang et al. teach that low-k dielectric can be used as the material of the gate insulating/dielectric layer ([0041]). 
The combination of Ihara et al. and Chang et al. teach “the first depth is the low-k depth”, because Ihara et al. teach that a first depth is a depth of a portion of the gate insulating/dielectric layer (126; see Fig. 3B above) and Chang et al. teach that the material of the gate insulating/dielectric layer (134) can have a material of low-k dielectric ([0041]).
Regarding claim 8, Ihara et al. teach the pixel of claim 1, the photodiode region (PD2 and 150) including (i) a bottom photodiode section (144; Fig. 3B, [0053]) beneath the trench (102R) and (ii) a top photodiode section (150; Fig. 3B, [0054]) adjacent to the trench (102R), the top photodiode section (150) extending toward and adjoining the bottom photodiode section (144); in a cross-sectional plane perpendicular to the substrate top surface (102T; see Fig. 3B), the bottom photodiode section (144) having a first width (the horizontal width of 144) that exceeds a second width (the horizontal width of 150) of the top photodiode section (150) in a direction (horizontal direction) parallel to the substrate top surface (102T); wherein the top photodiode section (150) and the bottom photodiode section (144) are of the same conductive type (N type; Fig. 3B).  
Regarding claim 10, Ihara et al. teach the pixel of claim 1, the first dielectric (a lower portion of the gate insulating layer 126).  
Ihara et al. do not teach the first dielectric is the low-k dielectric, and the first dielectric including at least one air-gap therein that has a diameter that exceeds one-half of a thickness of the first dielectric.
In the same field of endeavor of semiconductor manufacturing, Chang et al. teach the first dielectric (a lower portion of the gate dielectric layer 134; Fig. 2B; [0041]) is the low-k dielectric (porous silicon oxide, a low-k dielectric; [0041]), and the first dielectric (134) including at least one air-gap therein (porous means having air gaps in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ihara et al. and Chang et al. and to use the low-k dielectric of porous silicon oxide as the material of the gate insulating/dielectric layer as taught by Chang et al., because Ihara et al. are silent about the material of the gate insulating/dielectric layer (126; Fig. 3B, [0047]) while Chang et al. teach that low-k dielectric of porous silicon oxide can be used as the material of the gate insulating/dielectric layer ([0041]).
Chang et al. do not teach at least one air-gap that has a diameter that exceeds one-half of a thickness of the first dielectric.
 Regarding the limitation “at least one air-gap that has a diameter that exceeds one-half of a thickness of the first dielectric”, parameters such as the diameter of the air-gap in the low-k dielectric layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired dielectric constant during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the diameter of the air-gap in the low-k dielectric layer within the range as claimed in order to achieve the desired dielectric constant.
Regarding claim 17, Ihara et al. teach an image sensor (10; Fig. 1, [0037]) comprising a plurality of pixels of claim 1 (22; Fig. 1, [0037]), for each pixel of the plurality of pixels (22), the semiconductor substrate (the upper 102) thereof being part of a same semiconductor substrate of the image sensor (one substrate of the image sensors 10; [0037]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. and Chang et al. as applied to claim 2 above, and further in view of Manda (JP 2010-073840, please see the machine translation in this office action).
Regarding claim 4, Ihara et al. teach the pixel of claim 2, the first layer (an upper portion of 126) having a dielectric constant ko (intrinsic property of the insulating layer), a thickness to (see Fig. 3B), and a first capacitance proportional to ko/to (intrinsic property of the insulating layer), the first dielectric (a lower portion of the gate insulating layer 126) having a dielectric constant kL (intrinsic property of the insulating layer), a thickness tL (see Fig. 3B), and a second capacitance that is proportional to kL/tL (intrinsic property of the insulating layer). 
Ihara et al. do not teach the first layer is the oxide layer, a first capacitance is an oxide-layer capacitance, the first dielectric is the low-k dielectric, a second capacitance is a low-k capacitance, a second capacitance is less than the first capacitance.
In the same field of endeavor of semiconductor manufacturing, Chang et al. teach the first layer (the upper portion of the gate dielectric layer 134; Fig. 2B; [0041]) is the oxide layer (carbon doped silicon oxide; [0041]), a first capacitance (the capacitance of the upper portion of the gate dielectric layer 134) is an oxide-layer capacitance (carbon doped silicon oxide layer capacitance; [0041]), the first dielectric (the lower portion of the gate dielectric layer 134; Fig. 2B; [0041]) is the low-k dielectric (carbon doped silicon oxide layer capacitance, a low-k layer; [0041]), a second capacitance (the capacitance of the lower portion of the gate dielectric layer 134) is a low-k capacitance (carbon doped silicon oxide capacitance, a low-k capacitance; [0041])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ihara et al. and Chang et al. and to use the low-k dielectric of carbon doped silicon oxide as the material of the gate insulating/dielectric layer as taught by Chang et al., because Ihara et al. are silent about the material of the gate insulating/dielectric layer (126; Fig. 3B, [0047]) while Chang et al. teach that low-k dielectric of carbon doped silicon oxide can be used as the material of the gate insulating/dielectric layer ([0041]). 
In the same field of endeavor of semiconductor manufacturing, Manda teaches a second capacitance (the capacitance of the lower portion of the gate insulating film 5 having a thickness of T1; Fig. 1, [0019]) is less than the first capacitance (the capacitance of the upper portion of the gate insulating film 5 having a thickness of T2, T1 > T2, thus the second capacitance is lower than the first capacitance; [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Ihara et al. and Manda and to have the thickness of the bottom portion of the gate insulating layer thicker than the thickness of the upper portion of the gate insulating layer as taught by Manda, because the structure can improve the transfer capability of signal charge and pressure resistance as taught by Manda ([0014-0015]). 

Allowable Subject Matter
Claims 12-16 and 23 are allowed.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (US 2010/0117126) teach an imaging device with a recessed gate surrounded by the photodiode.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/2/2022